Case 20-10343-LSS Doc 4760 Filed 05/21/21 Page 1 of3

a . BL on
Justice Lauri Setber Silverstein 2 Ploy fs
tH} “™ 6 ”
BSA Bankruptcy case él MAY 2, AM
0:
824 Market Street Sixth Floor HB Ba wager 06
Wilmington, DE 19801 cr F Of GOuRr

Friday, May 14, 2021

To The honorable Justice Lauri Seiber Silverstein

| was a cub scout for awhile in the 80’s. | really enjoyed it until the last camping trip. My father was an
alcoholic and never around. So, the grownup men/scot leaders, and masters, really made it feel as
though | did have father figures around that cared about me.

But then came my last camping trip. | was around 8 years old and the first day was fun and filled with
activities. There was a lot of kids there from different packs and troops and age groups Then night rolled
around, and it was time for bed. Every cabin of about 8 to 10 of us boys was accompanied by a scout
master to stay the night with us. | remember it was loud and horseplay everywhere in that cabin. Along
with our Scout Jeader or master, he also played along and | though he was so cool, but didn’t recognized
him, he was not from our pack. As we settled into bed, | distinctly remember him telling us to all go

down to our underwear to sleep in. Because our body will warm up the sleeping bag better with no
clothes then with clothes on. Not sure why that still resonates with me so strongly. Then | remember
being woke

 

dumb and scared not to say anything, because he never told me to keep it a secret and he acted like it
was normal, and nothing happened. |! remember feeling for so long that it was me who was weird and
wrong This night as we went to our beds for sleep, | laid there never meeting the cabin leaders’ eyes or
getting close to him. | was so scared it was going to happen to me again. But | am not sure when, but
this night about two bunks behind mine, | could here him waking up another boy. And | watched as a

 

 
Case 20-10343-LSS Doc 4760 Filed 05/21/21 Page2of3

red-haired boy walked bare foot across to that guy’s bed. At some point | finally crashed and slept. That
was the last night at that camp.

A bus took us back to our meeting house where we came 2 a couple times a month as a pack. My
mother was there waiting to pick me up. | didn’t say nothing to her or anyone. | don’t know the other
boys name that got molested the second night, or if he said anything. Or if anyone said anything from
our cabin that night. | remember throwing a fit about how { hate it there. and my mom said | did not
have to go back there anymore.

lam 41 now, with 2 kids (my wife/their mother died of cancer this year). Threw life this has affected me
in many ways. Marriage problems, erection problems making friends was and is really difficult. To this
day | never leave my children alone with another male adult. Even if they were family or friends. Or if
they want to go to our neighbor's house and play with there kids. | stit} would not let them go without
me because | was worried what their dad would do, even though their mom was home too. Spent many
nights feeling like something is wrong with me and horrible daydreams about this.

| only recently about a year or so, have | opened about this. Once | learned i was not alone. Most of my
psychiatric and phycology appointments, even now are about combat related issues. ! was an army
combat medic for 6 years. So, | only go to the VA hospital and threw their programs. i always thought
that 1 should keep my heaith problems directed solely at the times | was in combat.

Please do not let the BSA get away with this. They have damaged so many of our childhood and adult
lives.

Respectfully,

 
Case 20-10343-LSS Doc 4760 Filed 05/21/21 Page 3 of 3

 

Research Triangle Region

istee Laut |

BSA Bavkru
b4 Market

RALEIGH NC 275
17 MAY 2021 PM3 L

SiversTetn y

&

Tey Case ¢ + Sto
of SIXTh Floor Rap8
4

Wi imyTon, DE 1790 |

498D41-BO2499

YyePdyghoUbo ogg pedba ND A EPP et PD hep egy

 
